Citation Nr: 1038237	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-02 674	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO in White River 
Junction, Vermont denied service connection for bilateral hearing 
loss and tinnitus.  In September 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.

In March 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Manchester, New 
Hampshire, which has certified the appeal to the Board.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

In April 2006, the Veteran underwent a VA ear disease 
examination.  In discussing the etiology of the Veteran's hearing 
loss, the examiner noted that the Veteran had not had any 
significant noise exposure during service; a proposition that the 
Veteran now disputes.  The examiner was unable to locate a copy 
of the Veteran's service discharge examination which is, in fact, 
of record; did not discuss the Veteran's possible post-service 
exposure to noise in his employment at a machine shop; did not 
report the puretone threshold data obtained on VA audiometric 
testing; and did not express an opinion with respect to etiology 
of the Veteran's hearing loss in terms of relative likelihood 
(i.e., whether it is at least as likely as not that the Veteran's 
hearing loss can be attributed to service).  The examiner also 
provided an incomplete statement regarding the etiology of the 
Veteran's tinnitus, stating, without any supporting rationale, 
that "any tinnitus would be considered to have occured [sic] his 
military exposure."

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

As the Board finds the April 2006 opinion inadequate due to 
missing or confusing rationale, a new examination and medical 
opinion-based on full review of the record and supported by 
stated rationale-is needed to fairly resolve the Veteran's 
service connection claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo an 
ear, nose, and throat (ENT) examination by an appropriate 
physician-with appropriate audiometry and speech discrimination 
testing-at a VA medical facility.  The Veteran is hereby advised 
that failure to report to the scheduled examination and/or 
testing, without good cause may result in denial the claims for 
service connection for bilateral hearing loss and for service 
connection for tinnitus (as the original claims will be 
adjudicated on the basis of evidence of record).  See 38 C.F.R. 
§ 3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination and/or testing,  sent to him 
by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination and 
testing, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
obtain and associate with the claims file all outstanding 
pertinent records.  

The claims file currently includes records from the VA Medical 
Center (VAMC) in White River Junction, Vermont, dated from 
November 2004 through June 28, 2007, to include a September 2005 
record referencing a hearing evaluation in August 2003 (the 
report of which is not of record).  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA evaluation and/or treatment of the Veteran's hearing loss 
and/or tinnitus, to include the record of a hearing evaluation 
that reportedly took place in August 2003, and any records dated 
after June 28, 2007.  The RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The RO should also obtain other Federal records.  During a VA 
diabetes examination in June 2007, the Veteran reported that he 
was receiving disability benefits from the Social Security 
Administration (SSA) for unspecified conditions.  While SSA 
records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the Veteran provide authorization for it to obtain any 
outstanding private medical records, including those from any 
private physician(s) who have treated him for ear fullness and 
hearing loss, as referenced in VA treatment records from June 
2003.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  As indicated, the RO's adjudication of these claims must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the White 
River Junction VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's hearing loss 
and/or tinnitus, to include any record(s) 
pertaining to the hearing evaluation that 
reportedly took place in August 2003, and 
any records dated after June 28, 2007. 
 The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal that is 
not currently of record.  The RO should 
specifically request that the Veteran 
provide authorization for it to obtain 
any outstanding private medical 
records, including those from any 
private physician(s) who have treated 
him for ear fullness and hearing loss, 
as referenced in VA treatment records 
from June 2003 .

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to include records of 
private treatment for ear fullness 
and/or hearing loss-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo an ear, nose, and throat 
examination by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated 
to examine the Veteran, and the report 
of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies-to 
include audiometric testing and 
Maryland CNC speech discrimination 
testing-should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the testing results, with respect 
to each ear, the examiner should clearly 
indicate whether the Veteran has hearing 
loss to an extent recognized as a 
disability for VA purposes.  The examiner 
should also indicate whether the Veteran 
currently has bilateral or unilateral 
tinnitus.

Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater probability), that 
disability had its onset in or is 
otherwise medically related to service

In rendering each requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, 
including the report of the Veteran's 
service discharge examination, as well as 
the Veteran's assertions with respect to 
noise exposure both during and after 
service, and the onset of his hearing 
loss.  The examiner should also discuss 
the significance, if any, of the fact that 
several of the puretone thresholds 
obtained on audiometric testing at service 
discharge were elevated as compared to 
those obtained at the time of service 
entry.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all evidence (to 
particularly include all that added to the 
claims file since the RO's last 
adjudication of these claims) and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

